Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed May 19, 2021, has been entered and carefully considered.  Claims 1, 6 and 14 are amended. Claims 1-2, 5, 7-10, 13 and 15-17  are currently pending. 
The objection of claims 1-2, 5, 7-10, 13 and 15-17 is withdrawn in terms of applicant’s amendment to claims.
                                             Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 09, 2021 is  in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

Claims 1-2, 5, 7-10, 13 and 15-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 6-8, 10, 12, 14-19, 21-27 and 29-30 of copending Application No. 16/544,804.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Instant Application 
Claim Number
    Instant Application Claim Text
Copending Application 16/544,804 Claim Number
  Copending Application 16/544,804 Claim Text

 A method for determining a control plane node, comprising:
obtaining, by a terminal, indication information, wherein the indication information is used
to indicate a network slice corresponding to a service type of the terminal: and
sending, by the terminal, an access layer request message to a radio access network node, wherein the access layer request message comprises the indication information, and the access layer request message  triggers the radio access network node to determine, based on the indication information, a second control plane node corresponding to the network slice for the terminal.
wherein the obtaining, by the terminal, the indication information comprises obtaining, by
the terminal, the indication information preconfigured in the terminal, and
wherein the indication information is a unified identifier of the network slice agreed by
operators.


1
A method for wireless communication, comprising: receiving, by a first control plane node, a request message from a terminal:
in response to the request, sending, by the first control plane node, to the terminal.
indication information indicating a network slice, wherein the network slice is associated
with a service type in subscription data of the terminal:
receiving, by a radio access network node, an access stratum message from terminal, the access stratum message comprising the indication information indicating the network slice and
determining, by the radio access network node, based on the indication information and a mapping relationship, a second control plane node associated with the network slice for the terminal; wherein the mapping relationship between the network slice and the second control plane node.

2
The method according to claim 1, the control plane node comprises a first control plane node and second control plane node.

and
wherein the second control plane node corresponds to the network slice for the terminal.


The method according to claim 1, wherein the first control pane node and the second control plane node are a same control plane node
5
A method for determining a control plane node, comprising: receiving, by a radio access network node, an access layer request message sent by a terminal, wherein the access layer request message comprises indication information a network slice corresponding to a service type of the terminal
determining, by the radio access network node based on the indication information, a second control plane node corresponding to the network slice for the terminal,
wherein the indication information in the access layer request message is from a first
control plane node based on a non-access stratum request message from the terminal to the first
control plane node.
wherein the indication information is preconfigured in the terminal, and
wherein the indication information is a unified identifier of the network slice agreed by




 A system, comprising: a radio access network node and one or more control plane nodes, wherein
a first control plane node of the one or more control nodes is configured to:
receive a request message from a terminal; and
in response to the request, send, to the terminal, indication information
indicating a network slice, wherein the network slice is associated with a service type
in subscription data of the terminal: and
the radio access network node is_configured to:
receive an access stratum message from [[a]]the terminal, the access stratum message comprising the indication information  and
determine based on the indication information, a second control plane node corresponding to the network slice for the terminal; the mapping relationship between the network slice and the second control plane node

7
The method according to claim 6, wherein the determining, by the radio access network node based on the indication information, the second control plane node corresponding to the network slice for the terminal comprises:
obtaining, by the radio access network node, the identifier of the network slice based on the indication information;
obtaining, by the radio access network node based on the identifier of the network slice and a preconfigured first mapping relationship, an identifier of the control plane node and that corresponds to the identifier of the network slice, wherein the first mapping relationship comprises a mapping relationship between the identifier of the network slice and the identifier of the second control plane node; and
determining, by the radio access network node based on the identifier of the second control plane node, the second control plane node corresponding to the network slice for the terminal.

1
A method for wireless communication, comprising: receiving, by a first control plane node, a request message from a terminal:
in response to the request, sending, by the first control plane node, to the terminal.
indication information indicating a network slice, wherein the network slice is associated
with a service type in subscription data of the terminal:
receiving, by a radio access network node, an access stratum message from terminal, the access stratum message comprising the indication information indicating the network sliceand
determining, by the radio access network node, based on the indication information and a mapping relationship, a second control plane node associated with the network slice for the terminal; wherein the mapping relationship between the network slice and the second control plane node.


The method according to claim 7, wherein the indication information is the identifier information of the network slice; and
the obtaining, by the radio access network node, the identifier of the network slice based on the indication information comprises:
obtaining, by the radio access network node based on the identifier information of the network slice and a preconfigured second mapping relationship, the identifier  of the network slice and that corresponds to the identifier information of the network slice, wherein the second mapping relationship comprises a mapping relationship between the identifier information of the network slice and the identifier of the network slice.

1
A method for wireless communication, comprising: receiving, by a first control plane node, a request message from a terminal:
in response to the request, sending, by the first control plane node, to the terminal.
indication information indicating a network slice, wherein the network slice is associated
with a service type in subscription data of the terminal:
receiving, by a radio access network node, an access stratum message from terminal, the access stratum message comprising the indication information indicating the network slice and
determining, by the radio access network node, based on the indication information and a mapping relationship, a second control plane node associated with the network slice for the terminal; wherein the mapping relationship between the network slice and the second control plane node.

9
A terminal, comprising:
a processor; and
a non-transitory memory storing computer readable instructions that when executed by the processor cause the following steps to be performed:
sending a non-access stratum request message to a first control plane node;
; and
sending an access layer request message to a radio access network node, wherein the access layer request message comprises the indication information obtained by the obtaining unit, the access layer request message  triggers the radio access network node to determine, based on the indication information, a second control plane node corresponding to the network slice for the terminal; wherein the indication information is preconfigured in the terminal, and
wherein the indication information is a unified identifier of the network slice agreed by
operators.



A method for wireless communication, comprising: sending, by a terminal, a request message to a first control plane node: receivin. by |the terminal, indication information indicating a network
slice from the first control plane node, wherein the 
sending, by the terminal, an access stratum message to a radio access network node, wherein the access stratum message comprises the indication information.


 The terminal according to claim 9, a first control plane node and second control plane node.
wherein the terminal obtains the indication information from the first control plane node.
and



A method for wireless communication, comprising: receiving, by a first control plane node, a request message from a terminal:
in response to the request, sending, by the first control plane node, to the terminal.

with a service type in subscription data of the terminal:
receiving, by a radio access network node, an access stratum message from die terminal, the access stratum message comprising the indication information indicating the network slice
determining, by the radio access network node, based on the indication information, a second control plane node corresponding to the network slice for the terminal.


A radio access network node, comprising: a processor; and
a non-transitory memory storing computer readable instructions that when executed by the processor cause the following steps to be performed:
receiving an access layer request message sent by a terminal, wherein the access layer request message comprises indication information that  a network slice : and
determining, based on the indication information , a second control plane node corresponding to the network slice for the terminal,
wherein the indication information in the access 
control plane node based on a non-access stratum request message from the terminal to the first
control plane node; a first control plane node and second control plane node.
wherein the terminal obtains the indication information from the first control plane node.
and
wherein the second control plane node corresponds to the network slice for the terminal.



A system, comprising: a radio access network node and one or more control plane nodes, wherein
a first control plane node of the one or more control nodes is configured to:
receive a request message from a terminal; and
in response to the request, send, to the terminal, indication information
indicating a network slice, wherein the network slice is associated with a service type
in subscription data of the terminal: and
the radio access network node is_configured to:
receive an access stratum message from [[a]]the terminal, the access stratum message the indication information  and
determine based on the indication information, a second control plane node corresponding to the network slice for the terminal.


The radio access network node according to claim 14, wherein the memory further stores instructions that when executed by the processor cause the following steps to be performed:
obtaining the identifier of the network slice based on the indication information; obtaining, based on the identifier of the network slice and a preconfigured first mapping relationship, an identifier of the second control plane node and that corresponds to the identifier of the network slice; and determining, based on the identifier of the second control plane node, the second control plane node corresponding to the network slice for the terminal, wherein the first 
network slice and the identifier of the second control plane node.


A method for wireless communication, comprising: receiving, by a first control plane node, a request message from a terminal:
in response to the request, sending, by the first control plane node, to the terminal.
indication information indicating a network slice, wherein the network slice is associated
with a service type in subscription data of the terminal:
receiving, by a radio access network node, an access stratum message from terminal, the access stratum message comprising the indication information indicating the network sliceand
determining, by the radio access network node, based on 


 (Currently Amended) The radio access network node according to claim 15, wherein the indication information is the identifier information of the network slice; and the memory further stores instructions that when executed by the processor cause the following
steps to be performed:
based on the identifier information of the network slice and a preconfigured second mapping relationship, the identifier  of the network slice and that
to the identifier information of the network slice, wherein the
second mapping relationship comprises a mapping relationship between the identifier information of the network slice and the identifier of the network slice.

1
A method for wireless communication, comprising: receiving, by a first control plane node, a request message from a terminal:
in response to the request, sending, by the first control plane node, to the terminal.
indication information indicating a network slice, wherein the network slice is associated
with a service type in subscription data of the terminal:
receiving, by a radio access network node, an access stratum message from terminal, the access stratum message comprising the indication information indicating the network sliceand
determining, by the radio access network node, based on the indication information and a mapping relationship, a second control plane node associated with the network slice for the terminal; wherein the mapping relationship between the network slice and the second control plane node.

17
 A wireless communications system, comprising a radio 
receive an access layer request message sent by a terminal, wherein the access layer request message comprises indication information  indicating a network slice corresponding to a service type of the 
based on the indication information, that the second control plane node

to the network slice for the terminal.
wherein the indication information in the access layer request message is from the first
control plane node based on a non-access stratum request message from the terminal to the first
control plane node; a first control plane node and second control plane node.
wherein the terminal obtains the indication information from the first control plane node.
and
wherein the second control plane node corresponds to the network slice for the terminal.


A system, comprising: a radio access network node and one wherein
a first control plane node of the one or more control nodes is configured to:
receive a request message from a terminal; and
in response to the request, send, to the terminal, indication information
indicating a network slice, wherein the network slice is associated with a service type
in subscription data of the terminal: and
the radio access network node is_configured to:
receive an access stratum message from [[a]]the terminal, the access stratum message comprising the indication information  and
determine based on the indication information, a second control plane node corresponding to the network slice for the terminal.


 A method for determining a control plane node, comprising:
obtaining, by a terminal, indication information, 
to indicate a network slice corresponding to a service type of the terminal: and
sending, by the terminal, an access layer request message to a radio access network node, wherein the access layer request message comprises the indication information, and the access layer request message  triggers the radio access network node to determine, based on the indication information, a second control plane node corresponding to the network slice for the terminal.
wherein the obtaining, by the terminal, the indication information comprises obtaining, by
the terminal, the indication information preconfigured in the terminal, and
wherein the indication information is a unified identifier of the network slice agreed by
operators.



The method according to claim 1, further comprising: obtaining, by the terminal, the indication 
and
sending, by the terminal, the access stratum message comprising the indication information to the radio access network node.


 A method for determining a control plane node, comprising:
obtaining, by a terminal, indication information, wherein the indication information is used
to indicate a network slice corresponding to a service type of the terminal: and

wherein the obtaining, by the terminal, the indication information comprises obtaining, by
the terminal, the indication information preconfigured in the terminal, and
wherein the indication information is a unified identifier of the network slice agreed by
operators.



The method according to claim 1, wherein the indication information is an identifier of the network slice or identifier information for indicating the identifier of the network slice.
2
The method according to claim 1, the control plane node comprises a first control plane node and second control plane node.
wherein the terminal obtains the indication information from the first control plane node.
and
wherein the second control plane node corresponds to the network slice for the terminal.

10
The system according to claim 8, wherein the first control plane node and the second control plane node associated with the network slice are a same control plane node.

 A method for determining a control plane node, comprising:
obtaining, by a terminal, indication information, wherein the indication information is used
to indicate a network slice corresponding to a service type of the terminal: and
sending, by the terminal, an access layer request message to a radio access network node, wherein the access layer request message comprises the indication information, and the access layer request message  triggers the radio access network node to determine, based on the indication information, a second control plane node corresponding to the network slice for the terminal.
wherein the obtaining, by the terminal, the indication information comprises obtaining, by
the terminal, the indication information preconfigured in the terminal, and
wherein the indication information is a unified identifier of the network slice agreed by
operators.


12
The system according to claim 8, 
receive the indication information from the first control plane node; and
send the access stratum message comprising the indication information to the radio access network node.

1
 A method for determining a control plane node, comprising:
obtaining, by a terminal, indication information, 
to indicate a network slice corresponding to a service type of the terminal: and
sending, by the terminal, an access layer request message to a radio access network node, wherein the access layer request message comprises the indication information, and the access layer request message  triggers the radio access network node to determine, based on the indication information, a second control plane node corresponding to the network slice for the terminal.
wherein the obtaining, by the terminal, the indication information comprises obtaining, by
the terminal, the indication information preconfigured in the terminal, and
wherein the indication information is a unified identifier of the network slice agreed by
operators.



The system according to claim 8, wherein[[:]] the indication information is an identifier of the network slice or identifier information indicating the identifier of the network slice.








One of ordinary skill in the art would conclude that the claims at issue are obvious variants of one another because the method claims in copending Application 16/544,804 comprise 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 13 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Zong (US 2019/0021047) relying on the foreign application CN/201510434262.3 in view of in view of Zhang et al. (US 2018/0352501) and further in view of 3GPP document 3GPP TR 23.711 V0.3.0, Enhancements of Dedicated Core Networks selection mechanism. 
Regarding claim 1, Zong discloses a method for determining a control plane node, comprising ([0031] mobile communication technology), 
sending, by the terminal, an access layer request message to a radio access network node, wherein the access layer request message comprises the indication information ([0104] a mobile terminal (UE) may send an access request to a radio access point), wherein the access stratum message comprises the indication information ([0104]. ((Zhang also discloses in 0149, the UE can initiate a connection establishment process to the RAN via Access Stratum (AS) signaling at step 7.  The selected slice ID or type (indication information) may be informed (indicating) to the RAN C-plane function during the process)), and the access layer request message triggers the radio access network node to determine, based on the indication information, a control plane node corresponding to the network slice for the terminal (Paragraphs 0094-0095, 0104 and 0106 disclose the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), a control plane node ([0106] a service node) corresponding to the network slice for the terminal ([0106] At act 303, the network selection function may select a service node (a control plane node) for the UE based on the network slice identity information selected by the UE)). 
Zong does not disclose the mechanism of following limitations.
In an analogues art, Zhang discloses obtaining by a terminal, indication information where the indication information is used to indicate a network slice corresponding to a service type of the terminal ([0198] the ANDSF provides the generated traffic steering policy to the UE with a response message. The response message may include but not limited to the following information: a list of IDs of preferred network slices; a list of types of the preferred network slices; a priority indication associated with each of the preferred network slices; description information on a type of traffic or service carried by each of the preferred network slices. ([0193-0194] the operator's strategy or policy on traffic steering across network slices, which may comprise a list of preferred network slice IDs and/or types, the associated traffic type or service type, and a list of UE IDs that are allowed to access the preferred network slices). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the system of Zong to provide an efficient solution for service provision in a network slicing environment for 5G networks (Abstract, Zhang).
The combination of Zong and Zhang don’t disclose the mechanism of following limitations. 


 In an analogues art, 3GPP document discloses wherein the obtaining by the terminal, the indication information comprises obtaining by the terminal, the indication information preconfigured in the terminal (at least Page 18 discloses in case of PLMN specific values for the UE Usage Type, it is possible that the UE is provided or configured with the UE Usage Types of the roaming partners so that the UE can indicate the UE Usage Type values compatible with those of the roaming partner, when roaming. UE initiates a service request due to type of uplink data or traffic area related request. Page 10 also discloses A DCN Selection Assistance parameter (network slice) is stored in the UE per PLMN ID. The same DCN Selection Assistance parameter can be used for multiple PLMN IDs based on the NAS Equivalent PLMNs list provided to the UE. , and wherein the indication information is a unified identifier of the network slice agreed by operators (Page 10 discloses the pre-configured  Default DCN Selection Assistance parameter does not change except when updated by operator O&M commands. Page 11 discloses the pre-configured  Default DCN Selection Assistance parameter does not change except when updated by operator O&M commands. Page 14 discloses DCN selection DCN Type is introduced to identify the type of DCN which serves specific UE Usage Type(s)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the system of Zong to provide an efficient solution enables the network to quickly provide the UE with the new assistance information after to a subscription change. This is useful as it provides the UE with the most up to date and accurate assistance information for subsequent access to the system (Solution Section, 3GPP document).
 
Regarding claims 2 and 10, Zong teaches the control plane node comprises a first control plane node and second control plane node ([0106] a service node) wherein the terminal obtains the indication information from the first control plane node ([0094] The network selection function learns of that there are three MME Groups in xMBB.ns in total based on the network slice name xMBB.ns; Fig. 6 (i.e., the mapping table between network slices and MME groups. ([0106] At act 303, the network selection function may select a service node for the UE based on the network slice identity information selected by the UE.  The network selection function may further filter the selected MME Group from the topology information of the network slice based on information of an eNB requesting to allocate an MME, such as an eNB ID and/or a TAI supported by the eNB. If the TAI supported by the eNB in FIG. 6 is TA1 and the MME Group 1 and the MME Group 2 in the network topology information in FIG. 6 support TA1, the MME Group 1 and the MME Group 2 may be selected to serve the mobile terminal. If the network selection function selects the MME Group 1 to serve the mobile terminal, the network selection function may select a light-load MME from the MME list of the MME Group 1 to serve the mobile terminal, for example, the network selection function may select MME2. The network selection function may return information (such as IP address of MME2) of the selected MME2 to the eNB. [0095] the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), and wherein the second control plane node corresponds to the network slice for the terminal ([0106] a service node, At act 303, the network selection function may select a service node for the UE based on the network slice identity information selected by the UE). 

Regarding claim 5, Zong discloses a method for determining a control plane node comprising: receiving, by a radio access network node ([0104] a radio access point), an access layer request message sent by a terminal ([0104] a mobile terminal (UE) may send an access request to a radio access point)), wherein the access layer request message comprises indication information, indicating a network slice ([0104] The mobile terminal may send the selected network slice ID to the radio access point in an NAS message or an RRC message); and determining, by the radio access network node based on the indication information, a second control plane node corresponding to the network slice for the terminal ([0095] the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), a control plane node ([0106] a service node) corresponding to the network slice for the terminal ([0106] At act 303, the network selection function may select a service node for the UE based on the network slice identity information selected by the UE); wherein the indication information in the access layer request message is from a first control plane node (Paragraphs 0095, 0104 and 0106 disclose the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), a second control plane node ([0106] a service node) corresponding to the network slice for the terminal ([0106] At act 303, the network selection function may select a service node (second control node) for the UE based on the network slice identity information selected by the UE))  based on a non-access stratum request message from the terminal to the first control plane node  (Paragraphs 0017 and 0071 disclose the network selection function may receive the network slice identity information carried in a Non-Access Stratum (NAS) message or a Radio Resource Control (RRC) message sent by the mobile terminal)
Zhang discloses wherein the indication information indicates a network slice corresponding to a service type of the terminal ([0198] the ANDSF provides the generated traffic steering policy to the UE with a response message. The response message may include but not limited to the following information: a list of IDs of preferred network slices; a list of types of the preferred network slices; a priority indication associated with each of the preferred network slices; description information on a type of traffic or service carried by each of the preferred network slices. ([0193-0194] the operator's strategy or policy on traffic steering across network slices, which may comprise a list of preferred network slice IDs and/or types, the associated traffic type or service type, and a list of UE IDs that are allowed to access the preferred network slices). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhang to the system of Zong to provide an efficient solution for service provision in a network slicing environment for 5G networks (Abstract, Zhang).
The combination of Zong and Zhang don’t disclose the mechanism of following limitations. 


 In an analogues art, 3GPP document discloses wherein the obtaining by the terminal, the indication information comprises obtaining by the terminal, the indication information preconfigured in the terminal (at least Page 18 discloses in case of PLMN specific values for the UE Usage Type, it is possible that the UE is provided or configured with the UE Usage Types of the roaming partners so that the UE can indicate the UE Usage Type values compatible with those of the roaming partner, when roaming. UE initiates a service request due to type of uplink data or traffic area related request. Page 10 also discloses A DCN Selection Assistance parameter , and wherein the indication information is a unified identifier of the network slice agreed by operators (Page 10 discloses the pre-configured  Default DCN Selection Assistance parameter does not change except when updated by operator O&M commands. Page 11 discloses the pre-configured  Default DCN Selection Assistance parameter does not change except when updated by operator O&M commands. Page 14 discloses DCN selection DCN Type is introduced to identify the type of DCN which serves specific UE Usage Type(s)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the system of Zong to provide an efficient solution enables the network to quickly provide the UE with the new assistance information after to a subscription change. This is useful as it provides the UE with the most up to date and accurate assistance information for subsequent access to the system (Solution Section, 3GPP document).


Regarding claim 7, Zong discloses the method according to claim 6, wherein the determining, by the radio access network node based on the indication information, the second control plane node corresponding to the network slice for the terminal comprises (Paragraphs 0095, 0104 and 0106 disclose the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), a second control plane node ([0106] a service node) corresponding to the network slice for the terminal ([0106] At act 303, the network selection function may select a service node (second control node) for the UE based on the network slice identity information selected by the UE)): obtaining, by the radio access network node, the identifier of the network slice based on the indication information ([0104] a mobile terminal (UE) may send an access request to a radio access point), wherein the access stratum message comprises the indication information ([0104] The mobile terminal may send the selected network slice ID to the radio access point in an NAS message or an RRC message); obtaining, by the radio access network node based on the identifier of the network slice and a preconfigured first mapping relationship ([0094] The network selection function learns of that there are three MME Groups in xMBB.ns in total based on the network slice name xMBB.ns; Fig. 6 (i.e., the mapping table between network slices and MME groups)), an identifier of the control plane node and that corresponds to the identifier of the network slice ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice), wherein the first mapping relationship comprises a mapping relationship between the identifier of the network slice and the identifier of the second control plane node ([0050] FIG. 6 is a schematic diagram of acquiring service node information in a network slice based on a network slice name; [0079] the network selection function may use the network slice name or the network slice ID as reference when selecting a service node for the mobile terminal); and determining, by the radio access network node based on the identifier of the second control plane node, the second control plane node corresponding to the network slice for the terminal ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice).
Regarding claim 8, Zong discloses the method according to claim 7, the obtaining, by the radio access network node, the identifier of the network slice based on the indication information comprises (Paragraphs 0020-0021, the act of configuring the allowed network slice information in the mobile terminal may be implemented in one of the following alternative manners. Allowed network slice information may be configured in the mobile terminal in an Open Mobile Alliance (OMA) Device Management (DM) manner): obtaining, by the radio access network node based on the identifier information of the network slice ([0104] a mobile terminal (UE) may send an access request to a radio access point), wherein the access stratum message comprises the indication information ([0104] The mobile terminal may send the selected network slice ID to the radio access point in an NAS message or an RRC message); and a preconfigured second mapping relationship, the identifier of the network slice and that corresponds to the identifier information of the network slice and that’s corresponds to the identifier information of the network slice  ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A , wherein the second mapping relationship comprises a mapping relationship between the identifier information of the network slice and the identifier of the network slice ([0050] FIG. 6 is a schematic diagram of acquiring service node information in a network slice based on a network slice name; [0079] the network selection function may use the network slice name or the network slice ID as reference when selecting a service node for the mobile terminal. ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice).
Regarding claim 9, claim 9 comprises substantially similar limitations as recited above in claim 1, claimed as a terminal to perform the steps of claim 1.
Regarding claim 13, claim 13 comprises substantially similar limitations as recited in claim 5, claimed as a radio access network to perform the steps of claim 13.
Regarding claim 15, Zong discloses wherein the determining, by the radio access network node based on the indication information, a second control plane node corresponding to the network slice for the terminal comprises (Paragraphs 0095, 0104 and 0106 disclose the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), a second control plane node ([0106] a service node) corresponding to the network slice for the terminal ([0106] At act 303, the network selection function may select a service node (second control node) for the UE based on the network slice identity information selected by the UE)): obtaining, by the radio access network node, the identifier of the network slice based on the indication information ([0104] a mobile terminal (UE) may send an access request to a radio access point), wherein the access ; obtaining, by the radio access network node based on the identifier of the network slice and a preconfigured first mapping relationship, an identifier of the second control plane node and that corresponds to the identifier of the network slice ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice), wherein the first mapping relationship comprises a mapping relationship between the identifier of the network slice and the identifier of the second control plane node ([0050] FIG. 6 is a schematic diagram of acquiring service node information in a network slice based on a network slice name; [0079] the network selection function may use the network slice name or the network slice ID as reference when selecting a service node for the mobile terminal); and determining, by the radio access network node based on the identifier of the second control plane node, the second control plane node corresponding to the network slice for the terminal ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice). 
Regarding claim 16, Zong discloses wherein the indication information is the identifier information of the network slice; and the obtaining, by the radio access network node, the identifier of the network slice based on the indication information comprises (Paragraphs 0020-0021, the act of configuring the allowed network slice information in the mobile terminal may be implemented in one of the following alternative manners. Allowed network slice information may be configured : obtaining, by the radio access network node based on the identifier information of the network slice ([0104] a mobile terminal (UE) may send an access request to a radio access point), wherein the access stratum message comprises the indication information ([0104] The mobile terminal may send the selected network slice ID to the radio access point in an NAS message or an RRC message); and a preconfigured second mapping relationship, the identifier of the network slice and that corresponds to the identifier information of the network slice and that’s corresponds to the identifier information of the network slice  ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice), wherein the second mapping relationship comprises a mapping relationship between the identifier information of the network slice and the identifier of the network slice ([0050] FIG. 6 is a schematic diagram of acquiring service node information in a network slice based on a network slice name; [0079] the network selection function may use the network slice name or the network slice ID as reference when selecting a service node for the mobile terminal. ([0035] The service node may allocate a temporary ID to the mobile terminal, and a network slice ID may be included in an MME ID and/or an MME group ID in the temporary ID), ([0004] A virtual core network constructed for different network service demands is referred to as a network slice).
Regarding claim 17, Zong discloses a wireless communications system, comprising a radio access network node ([0104] a radio access point; Fig. 9, Radio access point) and a first control plane node and a second control node ([0106] a service node; Fig. 9, Service node), the radio access network node is configured to:  receiving, an access layer request message sent by a terminal ([0104] a mobile terminal (UE) may send an access request to a radio access point)), wherein the access layer request message comprises indication information, indicating a network slice ([0104] The mobile terminal may send the selected network slice ID to the radio access point in an NAS message or an RRC message); and determining, based on the indication information, that the second control plane node corresponds to the network slice for the terminal ([0095] the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), a control plane node ([0106] a service node) corresponding to the network slice for the terminal ([0106] At act 303, the network selection function may select a service node for the UE based on the network slice identity information selected by the UE); wherein the indication information in the access layer request message is from a first control plane node (Paragraphs 0095, 0104 and 0106 disclose the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), a second control plane node ([0106] a service node) corresponding to the network slice for the terminal ([0106] At act 303, the network selection function may select a service node (second control node) for the UE based on the network slice identity information selected by the UE))  based on a non-access stratum request message from the terminal to the first control plane node  (Paragraphs 0017 and 0071 disclose the network selection function may receive the network slice identity information carried in a Non-Access Stratum (NAS) message or a Radio Resource Control (RRC) message sent by the mobile terminal)
In an analogues art, Zhang discloses wherein the indication information indicates a network slice corresponding to a service type of the terminal ([0198] the ANDSF provides the generated traffic steering policy to the UE with a response message. The response message may include but 
The combination of Zong and Zhang don’t disclose the mechanism of following limitations. 


 In an analogues art, 3GPP document discloses wherein the obtaining by the terminal, the indication information comprises obtaining by the terminal, the indication information preconfigured in the terminal (at least Page 18 discloses in case of PLMN specific values for the UE Usage Type, it is possible that the UE is provided or configured with the UE Usage Types of the roaming partners so that the UE can indicate the UE Usage Type values compatible with those of the roaming partner, when roaming. UE initiates a service request due to type of uplink data or traffic area related request. Page 10 also discloses A DCN Selection Assistance parameter (network slice) is stored in the UE per PLMN ID. The same DCN Selection Assistance parameter can be used for multiple PLMN IDs based on the NAS Equivalent PLMNs list provided to the UE. This simplifies and sending storing duplicated parameters for operators using multiple PLMN IDs , and wherein the indication information is a unified identifier of the network slice agreed by operators (Page 10 discloses the pre-configured  Default DCN Selection Assistance parameter does not change except when updated by operator O&M commands. Page 11 discloses the pre-configured  Default DCN Selection Assistance parameter does not change except when updated by operator O&M commands. Page 14 discloses DCN selection DCN Type is introduced to identify the type of DCN which serves specific UE Usage Type(s)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the system of Zong to provide an efficient solution enables the network to quickly provide the UE with the new assistance information after to a subscription change. This is useful as it provides the UE with the most up to date and accurate assistance information for subsequent access to the system (Solution Section, 3GPP document).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 7-10, 13 and 15-17  have been considered but they are not persuasive. 
Regarding claim 1, Applicant argued that combination of references don’t disclose the mechanism of wherein the indication information is a unified identifier of the network slice agreed by operators. Examiner respectfully disagrees.
3GPP document discloses wherein the obtaining by the terminal, the indication information comprises obtaining by the terminal, the indication information preconfigured in the terminal in at least Page 18, in case of PLMN specific values for the UE Usage Type, it is possible that the UE is provided or configured with the UE Usage Types of the roaming partners so that the UE can indicate the UE Usage Type values compatible with those of the roaming partner, when roaming. UE initiates a service request due to type of uplink data or traffic area related request. Page 10 also discloses A DCN Selection Assistance parameter (network slice) is stored in the UE per PLMN ID. The same DCN Selection Assistance parameter can be used for multiple PLMN IDs based on the NAS Equivalent PLMNs list provided to the UE. This simplifies and sending storing duplicated parameters for operators using multiple PLMN IDs e.g. shared network deployments. A NAS Equivalent PLMNs list may span over multiple operator networks depending on the PLMN IDs in the NAS Equivalent PLMNs list. A DCN Selection Assistance parameter is stored in the UE per PLMN ID in persistent memory. If there is a DCN Selection Assistance parameter stored in the UE for a PLMN ID. Each UE may in addition have a Default DCN Selection Assistance parameter which is pre-configured into the UE e.g. in the USIM. The pre-configured  Default DCN Selection Assistance parameter is used by the UE when no stored DCN Selection Assistance parameter exists for the specific PLMN the UE is making an initial attach to. The pre-configured  Default DCN Selection Assistance parameter does not change except when updated by operator O&M commands. Thus it only changes when operator O&M updated otherwise operator O&M uses the pre configured DCN selection parameter. And Page 10 discloses the pre-configured  Default DCN Selection Assistance parameter does not change except when updated by operator O&M commands. Page 11 discloses the pre-configured  Default DCN Selection Assistance parameter does not change except when updated by operator O&M commands. Page 14 discloses DCN selection DCN Type is introduced to identify the type of DCN which serves specific UE Usage Type(s).
Examiner noted that specification (US 2018/0368056 A1) discloses in paragraphs 0162-0163, if an identifier of a network slice is standardized, for example, operators agree to use a unified network slice identifier, the indication information in this embodiment of the present invention may be the identifier of the network slice to which the UE belongs; or if an identifier of a network slice is not standardized, for example, each operator customizes an identifier of a network slice, the indication information in this embodiment of the present invention may be the identifier information of the network slice to which the UE belongs, that is, information used to indicate the identifier of the network slice to which the UE belongs. 
Thus unified network of the network slice is basically the identifier of the network slice to which the UE belongs. Zong discloses in Paragraphs 0094-0095, 0104 and 0106, the network selection function may be deployed, for example, in a radio access point or a service node, or independently deployed), based on the indication information ([0104] network slice ID), a control plane node ([0106] a service node) corresponding to the network slice for the terminal ([0106] At act 303, the network selection function may select a service node (a control plane node) for the UE based on 
Zhang discloses providing the list of identification of preferred network slices in paragraph 0198, the ANDSF provides the generated traffic steering policy to the UE with a response message. The response message may include but not limited to the following information: a list of IDs of preferred network slices; a list of types of the preferred network slices; a priority indication associated with each of the preferred network slices; description information on a type of traffic or service carried by each of the preferred network slices. ([0193-0194] the operator's strategy or policy on traffic steering across network slices, which may comprise a list of preferred network slice IDs and/or types, the associated traffic type or service type, and a list of UE IDs that are allowed to access the preferred network slices. 
Thus 3GPP document discloses the mechanism of wherein the indication information is a unified identifier of the network slice agreed by operators.
Thus combination of Zong, Zhang and 3GPP document discloses the mechanism of claim 1. Similar arguments are applied to independent claims 5, 9, 13 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Centonza et al. (US 2018/0368140 A1) discloses in paragraphs 0078, network slicing consists of a method by which a wireless device is assigned one or more identifiers corresponding to the distinct end to end virtual network slices which then realized by one or more physical resource pools and where specific policies per network slice are applied.
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413